DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	Drawings are objected to because element 92, bead, is unclear what is identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “two passages”, identified by one element 78 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 5, 7, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	The term "inclined towards" in claim 3, line 3 is a relative term which renders the claim indefinite.  The term "towards" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
"level" in claim 7, lines 7 and 8 is a relative term which renders the claim indefinite.  The term "level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Appropriate correction is required.
6.	The terminology in claim 7 referencing “two passages” in unclear as the drawings only point to one passage, element 78, therefor the claim is rendered indefinite.
7.	The terminology in claim 8 “bead” and is unclear therefor the claim is rendered indefinite.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB 20080164373 Roming; Thorsten hereinafter (Roming).
[AltContent: textbox (Second edge)][AltContent: textbox (First edge)]8.	Regarding claim 1, Roming teaches An aircraft comprising: a fuselage (para 0002); first (fig. 2, element 212) and second (fig. 2, element 204) zones separated by a bulkhead (fig. 2, element 112); an 
[AltContent: textbox (Groove)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    517
    550
    media_image1.png
    Greyscale

9.	Regarding claim 2, Roming teaches the aircraft according to claim 1, wherein the stop comprises first and second ribs (fig. 2, elements 116 and 114), secured to the body, projecting towards the outside of the fuselage with respect to the body (fig. 2, outside in direction of arrow 206), extending over the entire periphery of the doorframe (para 0038), spaced apart in such a way as to delimit, with the body, the peripheral groove.
10.	Regarding claim 6, Roming teaches 	the aircraft according to claim 1, wherein the peripheral seal comprises a hollow cylindrical body having at least one orifice to cause the inside of the hollow cylindrical body to communicate with the inside of the second zone of the fuselage (orifice depicted in [AltContent: textbox (Orifice)]annotated fig. 2). 
[AltContent: arrow]
    PNG
    media_image1.png
    517
    550
    media_image1.png
    Greyscale

11.	Regarding claim 7, Roming teaches The aircraft according to claim 1, wherein the opening comprises an upper edge positioned in a first longitudinal plane, a lower edge positioned in a second longitudinal plane, first and second lateral edges positioned in transverse planes (fig. 1, opening 102 has 4 edges), and wherein the stop comprises two passages positioned at the level of the first lateral edge and two passages positioned at the level of the second lateral edge.
12.	Regarding claim 8, Roming teaches the aircraft according to claim 1, wherein the stop comprises at least one plate having a first face facing towards the outside of the fuselage and a second face facing towards the inside of the fuselage (fig. 2, element 202, arrow 206 indicated direction of door opening), each passage being positioned in a bead provided on the second face.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roming as applied to claims 1, 2, 6-8 above, and further in view of PGPUB 20140345199 Yahata; Yusaku et al. hereinafter (Yahata).
13.	Regarding claim 3, Roming teaches	 the aircraft according to claim 2, but fails to teach wherein the first rib is positioned at the level of the second edge of the body of the stop, has a greater height than the second rib and comprises an upper part, distant from the stop, inclined towards the inside of the opening.
However Yahata teaches wherein the first rib (fig. 1, element 30b) is positioned at the level of the second edge of the body of the stop (fig. 1, element 30), has a greater height than the second rib (fig. 1, element 30a) and comprises an upper part, distant from the stop, inclined towards  the inside of the opening.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of claim 1 taught by Roming with the rib in order “to compress and deform the seal portion 21 in a crushing direction” (para 0051).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roming as applied to claim 1 above, and further in view of PGPUB 20160137043 Baba; Yasushige et al. hereinafter (Baba).
14.	Regarding claim 4 Roming teaches the aircraft according to claim 1, but fails to teach wherein the peripheral seal comprises at least one outer rib, projecting with respect to the exterior surface of the peripheral seal, configured to limit the extent to which the peripheral seal can be pushed into the peripheral groove.
However Baba teaches wherein the peripheral seal comprises at least one outer rib (fig. 2, element 26b), projecting with respect to the exterior surface of the peripheral seal, configured to limit the extent to which the peripheral seal can be pushed into the peripheral groove (fig. 3, element 29 gap).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of claim 1 taught by Roming with the ridge taught by Baba “…thereby tightly sealing between the seal members.” (para 0086).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roming and Yahata as applied to claim 3 above, and further in view of Baba.
15.	Regarding claim 5, Yahata as modified teaches the aircraft according to claim 3, but fails to teach wherein the peripheral seal comprises at least one outer rib, projecting with respect to the exterior surface of the peripheral seal, configured to limit the extent to which the peripheral seal can be pushed into the peripheral groove, and wherein the outer rib of the peripheral seal is configured to bear against the upper part of the first rib.
However Baba teaches wherein the peripheral seal comprises at least one outer rib (fig. 2, element 26b), projecting with respect to the exterior surface of the peripheral seal, configured to limit the extent to which the peripheral seal can be pushed into the peripheral groove (fig. 3, element 29 gap), and wherein the outer rib of the peripheral seal (fig. 2, element 26b) is configured to bear against the upper part of the first rib (fig. 2, element 25 equal to first rib).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft according to claim 3 taught by Yahata with seal comprises at least one outer rib as taught by Baba “…thereby tightly sealing between the seal members.” (para 0086).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/22/2021